Citation Nr: 0609454	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991, including service in the Southwest Asia Theater of 
Operations.  The record also indicates that the veteran had 
additional unspecified service in the North Dakota Army 
National Guard subsequent to July 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by the 
VARO in Fargo, North Dakota which, in part, denied service 
connection for a skin disorder, to include as due to an 
undiagnosed illness.  In April 2003, the veteran's claims 
folder was transferred to the VARO in St. Paul which 
certified the veteran's claim to the Board.  The Board 
remanded the appeal for additional development in December 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Subsequent to the Board's December 2003 remand, the veteran 
submitted copies of additional service medical records 
showing treatment for skin problems in June 1994 and June 
1995.  Parenthetically, one of the reports, dated in June 
1994, appears to be incorrectly dated (wrong year), as it 
refers to the onset of her current skin disorder on June 3, 
1995; the second document, dated in June 1995 also indicated 
the same date of onset.  In any event, the veteran asserts 
that she was treated for skin problems in service in 1994 and 
1995.  

When the appeal was remand in December 2003, the evidentiary 
record did not indicate that the veteran had additional 
service after July 1991, nor had the veteran made any mention 
of such service.  Therefore, no request was made to verify 
the specific dates or nature of any additional service or to 
obtain service medical records.  Although the veteran 
contends that her skin problems began about six months after 
she returned from Southwest Asia, the newly submitted records 
are the first and only documented evidence of treatment for a 
skin disorder in service or subsequent thereto.  Therefore, 
the nature and dates of any additional periods of National 
Guard service and any related service medical records are 
pertinent to the veteran's claim and must be obtained.  Hayre 
v. West, 188 F.3d 1327 (Fed. Cir 1999). (VA has a duty to 
obtain or attempt to obtain all service medical records.)  

The additional medical reports indicated that the veteran was 
in the North Dakota Army National Guard (NDARNG) and that she 
was assigned to the 191st MP Guard Company at the time of 
treatment.  Upon further review of the claims file, it 
appears that not all of the veteran service medical records 
for her period of active service from September 1990 to July 
1991 have been obtained.  Therefore, on remand, the RO should 
obtain all of the veteran's service medical records from 
September 1990 to July 1991, and any additional records for 
National Guard service subsequent to July 1991.  
Additionally, the RO must confirm all periods of service from 
July 1991 to the present, and indicate whether any such 
service was active duty, active duty for training, or 
inactive duty training.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain a list of all VA and non-VA 
health care providers who have treated 
the veteran for any skin problems since 
July 1991.  After obtaining written 
consent from the veteran, the RO should 
obtain all available medical records from 
the identified sources.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The RO should obtain all of the 
veteran's service medical records from 
September 1990 to the present from the 
National Personal Records Center (NPRC) 
or any other appropriate agency, 
including the North Dakota National Army 
Guard, and associate them with the claims 
folder.  Information should also be 
requested as to the specific dates of any 
active duty, active duty for training, or 
inactive duty training from July 1991 to 
the present.  Of particular interest is 
verification of any period of active duty 
for training in June 1994 and June 1995.  
All attempts to obtain the foregoing 
documents should be fully outlined 
according to applicable procedures, and 
any negative response to the request(s) 
for records should be committed to 
writing and made a part of the record.  
If the service medical records cannot be 
obtained, inquiry should be made of the 
veteran as to whether she has the 
original records.  If so, all such 
records should be forwarded to the VA.  

3.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

